Citation Nr: 1642835	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  11-05 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea (OSA), including as secondary to the service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, including as secondary to the service-connected PTSD.

3.  Entitlement to service connection for a disability manifested by dizziness, including as secondary to the service-connected PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel 


INTRODUCTION

The Veteran had active service from May 1988 to May 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied, in pertinent part, the Veteran's claims of service connection for OSA, hypertension (which the RO characterized as high blood pressure), and a disability manifested by dizziness (which the RO characterized as dizziness), each including as secondary to the service-connected PTSD.  The Veteran disagreed with this decision in October 2010.  She perfected a timely appeal in February 2011 and requested a videoconference Board hearing which was held at the RO in April 2012 before the undersigned Veterans Law Judge.  A copy of the Board hearing transcript has been added to the record.  Having reviewed the record evidence, the Board finds that the issues on appeal are characterized more appropriately as stated on the title page of this decision.

In an April 2014 decision, the Board remanded this case to the RO for further development.

In a September 2014 rating decision, the RO granted service connection for major depressive disorder.  As this award is considered a full grant of that benefit sought on appeal, the issue is no longer before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to service connection for a disability manifested by dizziness, to include as secondary to the service connected PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's OSA was not manifested during or as a result of active military service, and is not shown to be caused or aggravated by the service-connected PTSD. 

2.  The Veteran's hypertension was not manifest during or as a result of active military service, is not shown to have manifested to a compensable degree within one year of service, and is not shown to be caused or aggravated by the service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for OSA, to include on a secondary basis, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

2.  The criteria for establishing entitlement to service connection for hypertension, to include on a secondary basis, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159(b).  These notice requirements were accomplished in a letter sent in July 2010, prior to the initial rating decision.  This letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issue under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006). 

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Veteran's service treatment records, military personnel records and post-service treatment records, and the reports of VA examinations have been associated with the claims file.  The reports of the May 2014 VA hypertension and sleep disorders examinations, as they pertain to the claims decided herein, are adequate because they are based on the Veteran's medical history, review of the claims file, and supported by rationale based on sound medical principles.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Additionally, the Veteran has not identified any other outstanding records that have not been requested or obtained. 

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).

Generally, in order to prove service connection, there must evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); competent, credible

If the condition noted during service (or in the presumptive period) is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, then generally a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2015).

Certain chronic diseases, such as hypertension, which are manifested to a compensable degree within one year after discharge from service, shall be presumed to have been incurred in service, even though there is no evidence of such a disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease diagnosed after discharge, if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury; or, for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progression of the nonservice-connected disease.  38 C.F.R. § 3.310(a)-(b) (2015).

In order to prevail under a theory of secondary service connection, there must be evidence of (1) a current disability, (2) a service-connected disease or injury, and (3) a nexus, or link, between the current disability and the service-connected disease or injury.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.  38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Sleep Apnea

The Veteran contends that she is entitled to service connection for OSA, including on a secondary basis.  Specifically, during the April 2012 Board hearing, the Veteran testified to the effect that she believed that she was diagnosed with OSA in approximately 2004, and that her VA physicians had told her that her OSA was caused by or aggravated by her PTSD.  The Veteran testified that she was provided with a CPAP machine, and that she used it as necessary.  The Veteran testified that she believed her OSA to be related to or caused by her PTSD as she "didn't start having problems sleeping until [she] started having bad dreams."

Here, the service treatment records reveal no diagnosis of OSA or a complaint of any associated symptomatology, such as snoring.  A July 1988 examination report also makes no mention of OSA.  Further the Veteran did not report any respiratory or sleeping problems during subsequent examinations conducted in March 1989, July 1990, February 1991, or February 1992.  As such, the record does not present any evidence of chronic OSA or associated symptomatology during active service.

Post-service treatment records fail to reflect a diagnosis of OSA for many years following service.  A May 2004 VA treatment note indicates that the Veteran reported trouble sleeping.  Throughout the Veteran's post-service treatment records, she reported trouble falling and staying asleep as well as suffering from nightmares.  A May 2008 VA treatment note reflects the Veteran's reports of fatigue and apnea symptoms.  The Veteran reported during an August 2008 sleep study that she also had trouble with snoring.  After the August 2008 study, the Veteran was diagnosed with severe OSA.  Therefore, a current diagnosis is confirmed.

The Veteran underwent a VA respiratory conditions examination in June 2010.  During the examination, the examiner found that the Veteran's OSA was less likely as not caused by or a result of her service connected PTSD.  The examiner's rationale was that OSA is "due to upper airway resistance, which ultimately leads to decreased oxyen levels causing arousal and diminishing effective and restorative sleep.  Medical evidence does not support that PTSD, such as diagnosed in this Veteran, in any way increases upper airway resistance, thus leading to obstructive sleep apnea."  Therefore, the examiner found that the Veteran's OSA was not due to, the result of or aggravated by her service connected PTSD.  However, the June 2010 examiner did not offer an opinion as to whether or not the Veteran's OSA was directly related to her active service, and the Board in its April 2014 Remand found this opinion inadequate for VA purposes

As such, given the Board's determination in April 2014 Remand to set aside the June 2010 VA examination of record, the Board finds such VA report has no probative value regarding the Veteran's current claim.  See, e.g., Powell v. West, 12 Vet. App. 31, 34-35 (1999) (When an examination of record is inadequate, it is not controlling for VA purposes).  However, the remaining examination of May 2014, which adequately reveals the current state of the Veteran's OSA, as well as considers all potential theories of entitlement to service connection including on a direct basis, has been given ample consideration.  Id.

In a May 2014 VA Sleep Apnea Disability Benefits Questionnaire (DBQ), the Veteran's OSA diagnosis was confirmed.  The examiner opined that the Veteran's OSA was less likely as not due to or related to an event in service; nor was it related to or aggravated by her service connected PTSD.  The examiner observed that the Veteran was not diagnosed with OSA during service, and that her post service treatment records did not provide a diagnosis for several years after service.  Based on medical evidence, the examiner explained that "there are several risk factors for obstructive sleep apnea (OSA).  'Definite risk factors for OSA include obesity and craniofacial or upper airway soft tissue abnormalities and potential risk factors include heredity, smoking and nasal congestion.'"  Further, the examiner noted that additional risk factors such as "elevated blood pressure, narrow airway, and large neck and/or waist circumference" correlate with increased rates of OSA.  Based on a review of the medical record and examination of the Veteran, the examiner found that the Veteran's OSA was not related to her service nor her service connected PTSD, but rather that she met several of the risk factors which were likely the cause of her condition.

The preponderance of the evidence, as discussed above, is against a finding of service connection for OSA.  In this context, the Board is not disputing that the Veteran has a current diagnosis of OSA.  However, the record before the Board establishes no medical diagnosis of this condition for many years after separation from active duty.  Also, the record reveals no competent evidence suggesting any potential link between this condition and either military service or her service-connected PTSD.  Rather, the VA examiner comments the cause of her condition stems from medically accepted risk factors, several of which the Veteran meets.  Therefore, while the Veteran meets the first criteria for service connection of a current disability, the remaining criteria of in-service disease or injury and competent evidence of a nexus have not been satisfied.

The Board again recognizes that the Veteran believes she is entitled to service connection for OSA.  However, while lay persons are competent to report on some issues, any opinion regarding the diagnosis and etiology of OSA requires medical expertise that the Veteran has not demonstrated.  See Jandreau, 492 F.3d at 1376-77 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Any relationship between the current OSA and her active service or her service connected PTSD must be established by medical evidence because OSA may be due to many different causes thereby rendering the question of causation a matter of medical complexity requiring medical expertise to resolve.  A relationship between the Veteran's period of service, to include her service-connected PTSD, and her current diagnosis of OSA requires medical expertise to determine because it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Thus, Board finds the Veteran's opinion as to the etiology of her current OSA to be of minimal probative and persuasive value compared to the detailed (May 2014) medical opinion against the claim.

Therefore, with regard to the nexus requirement, the Veteran has not provided any competent evidence to support the contention that her OSA is related to her period of service, to include her service-connected PTSD.

In sum, the Board finds that the preponderance of the evidence supports finding that while the Veteran has a diagnosis of OSA, there is no competent and credible evidence indicating that the Veteran's current OSA originated during service or is otherwise related to her period of service, to include as secondary to her service connected PTSD.  Accordingly, service connection for OSA is not warranted on any basis.

In reaching these conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

Hypertension

The Veteran contends that she incurred hypertension during active service.  She alternatively contends that her service-connected PTSD caused or contributed to this claimed condition.  Specifically, during the April 2012 Board hearing, the Veteran testified to the effect that she believed that she received her hypertension diagnosis "right around the same time" as her PTSD diagnosis.  The Veteran testified that she took medication to manage her hypertension and that her VA doctors had told her that her hypertension was the result of her PTSD.  The Veteran testified that she believed her conditions were related as "whenever [she] got stressed out from not being able to sleep well the night before" her blood pressure would rise and she would feel dizzy.  The Veteran testified that she believed all of her conditions were related.  

The Veteran's service treatment records reveal no complaints, diagnoses, or treatment for high blood pressure or hypertension.  A July 1988 examination report also makes no mention of hypertension or elevated blood pressure.  Further the Veteran did not report any history of or problems with high blood pressure on subsequent examinations in March 1989, July 1990, February 1991, or February 1992.  Further, the Veteran specifically denied high blood pressure on an examination in June 1990.

The evidence of record reflects that the Veteran has a diagnosis of hypertension.  However, the exact date of her diagnosis is unknown.  An August 2002 VA treatment note reveals that the Veteran has hypertension, and that she presented for treatment after having stopped taking her hypertensive medications a year prior.  At the time, her blood pressure readings were 227/122 and 213/125.  Throughout the Veteran's post-service treatment records, it was noted that the Veteran had a significant history of hypertension but that it was controlled on medications.  Further, the Veteran reported a family history of hypertension.  Therefore, a current diagnosis is confirmed.

In July 2010 the Veteran underwent a VA examination.  The examiner found that the Veteran's essential hypertension was less likely as not the result of, due to, or aggravated by her service connected PTSD.  The examiner reported that hypertension is either essential or secondary and that essential hypertension has not been related to anxiety or neurosis.  The examiner noted that while it was common for stress to elevate blood pressure, such elevation was temporary and did not cause the underlying condition of hypertension, nor did it permanently aggravate essential hypertension.  The examiner noted that "essential hypertension has no clear-cut etiology and the pathogenesis of its development is poorly understood."  But that "[e]ssential hypertension is a primary condition and not secondary or due to any other factor."  The examiner noted that secondary hypertension is the result of another underlying condition or factor such as primary renal disease, certain medications, renovascular disease, Cushing's syndrome, sleep apnea syndrome, etc.  The examiner reported that the medical literature was "silent for anxiety, depression, and/or PTSD as a cause of secondary hypertension."  The examiner opined that there appeared to be no cause and effect relationship between PTSD and development of cardiovascular disease or hypertension.  Further the examiner found that "there [was] no evidence in this case that the Veteran's PTSD, caused or aggravated [her] hypertension."  While the examiner found that the Veteran's hypertension was not caused by or aggravated by her service-connected PTSD, the examiner failed to offer an opinion as to a direct connection between the Veteran's hypertension and her active military service. 

Again, given the Board's determination in the April 2014 Remand to set aside the July 2010 VA examination of record, as inadequate for VA purposes, the Board finds such VA report has no probative value regarding the Veteran's current claim.  See, e.g., Powell v. West, 12 Vet. App. at 34-35.  However, the remaining examination of May 2014, which adequately reveals the current state of the Veteran's hypertension, as well as considers all potential theories of entitlement to service connection including on a direct basis, has been given ample consideration.  Id.

During a May 2014 hypertension DBQ, the examiner opined that the Veteran's hypertension neither was less likely than not due to or related to any event in service, nor was it related to her PTSD.  The examiner noted that the medical research showed that there were several risk factors for hypertension, which included a person's ethnicity, family history, sodium intake, obesity, alcohol intake, dyslipidemia, and personality traits, such as hostile attitude and time urgency/impatience.  The examiner noted that the research found no direct correlation between PTSD and hypertension.  The examiner opined that the Veteran's PTSD did not cause nor aggravate of her hypertension.  The examiner's reasoning was that "episodic elements of stressors possibly from PTSD do not cause a constant clinical medical blood pressure elevation" such as that seen in hypertension.  Furthermore, the examiner found that her hypertension was likely not the result of her active service, but rather the result of her other risk factors to include age, ethnicity, obesity, and dyslipidemia.  

The preponderance of the evidence, as discussed above, is against a finding of service connection for hypertension.  The Board is not disputing that the Veteran has a current diagnosis of hypertension.  However, there is no medical diagnosis of this condition for many years after separation from active duty.  There is also no competent evidence of record suggesting any potential link between this condition and either military service or her service-connected PTSD.  Rather, the VA examiner relates a connection to obesity or other medically significant risk factors which the Veteran has.  Therefore, while the Veteran meets the first criteria for service connection of a current disability, the remaining criteria of in-service disease or injury and competent evidence of a nexus have not been satisfied.

The evidence relating the Veteran's current hypertension to service, to include as secondary to her service connected PTSD, is the Veteran's own lay assertions.  While lay persons are competent to report on some issues, any opinion regarding the diagnosis and etiology of hypertension requires medical expertise that the Veteran has not demonstrated.  See Jandreau, 492 F.3d at 1376-77.  Any relationship between the current hypertension and her active service or her service connected PTSD must be established by medical evidence because hypertension may be due to many different causes thereby rendering the question of causation a matter of medical complexity requiring medical expertise to resolve.  A relationship between the Veteran's period of service, to include her service-connected PTSD, and her current diagnosis of hypertension requires medical expertise to determine because it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Thus, the Board finds the Veteran's opinion as to the etiology of her current hypertension to be of minimum probative and persuasive value compared to the detailed (May 2014) medical opinion against the claim.

Therefore, with regard to the nexus requirement, the Veteran has not provided any competent evidence to support the contention that her hypertension is related to her period of service, to include her service connected PTSD.  .

Additionally, though hypertension is considered a chronic disease for VA purposes, hypertension was not clinically shown to a compensable degree within one year following the Veteran's discharge from service.  The Veteran also does not contend that hypertension manifested within a year of her discharge from service.  Therefore, service connection for hypertension is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309. 

In sum, the Board finds that the preponderance of the evidence support a finding that while the Veteran has a diagnosis of hypertension, there is no competent and credible evidence indicating that the Veteran had hypertension within a year after separation from service.  Likewise, the weight of the competent and probative evidence does not show the Veteran's current hypertension originated during service or is otherwise related to her period of service, to include as secondary to her service connected PTSD.  Accordingly, service connection for hypertension is not warranted on any basis.

In reaching these conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b); Ortiz, 274 F.3d at 1364.


ORDER

Entitlement to service connection for OSA, to include as secondary to the service connected PTSD, is denied.

Entitlement to service connection for hypertension, to include as secondary to the service connected PTSD, is denied. 


REMAND

While the Board regrets the additional delay, the Board finds that another remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claim for service connection for a disability manifested by dizziness, including as due to service-connected PTSD so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall, 11 Vet. App. at 271.

The Veteran contends that she incurred a disability manifested by dizziness during active service.  She alternatively contends that her service-connected PTSD caused or contributed to this claimed disability.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claim can be adjudicated on the merits.

In May 2014, the Veteran underwent an Ear Condition VA DBQ.  During the May 2014 DBQ, the examiner stated both that the Veteran did not have nor ever had been diagnosed with an ear or peripheral vestibular condition but that she suffered from hearing impairment with vertigo and tinnitus, and vertigo.  Thus, these comments by the examiner, as such in the examination report, appear to be internally inconsistent, and hence an addendum opinion is needed to clarify whether the Veteran does (or does not) have a hearing impairment, to include a peripheral vestibular condition, variously diagnosed as vertigo and tinnitus; and, if so, whether such a condition is of service origin.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or her service representative and ask her to identify all VA and non-VA clinicians who have treated her for a disability manifested by dizziness since her service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private (non-VA) treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  The AOJ should obtain an addendum opinion from a medical professional with appropriate expertise (preferably, the medical professional who conducted the May 2014 DBQ-VA ear conditions examination).  If deemed necessary by the medical professional, schedule the Veteran for a VA ears, nose, and throat (ENT) examination.  All evaluations, studies and tests deemed necessary should be accomplished.  The claims file and a copy of this Remand must be provided to the examiner for review.

The medical professional is asked to provide an opinion addressing the following question:

* Based on a review of the evidence of record, does the Veteran suffer from (1) a hearing impairment with vertigo, (2) tinnitus and/or (3) vertigo?  If so, please identify if the Veteran has a diagnosis of one or all of the above-named conditions.

* If the Veteran is found to suffer from any or all of the above-named disorders of the ear, the medical professional is asked to address the following:

(i) Is it at least as likely as not (50 percent or greater probability) that any such disorder of the ear had its onset during service, or is otherwise medically related to the Veteran's military service?
(ii) Is it at least as likely as not (50 percent or greater probability) that any such disorder of the ear, which the Veteran now has, was caused by or results from the Veteran's service-connected PTSD?
(iii) Is it at least as likely as not (50 percent or greater probability) that any such disorder of the ear, which the Veteran now has, progressed at an abnormally high rate due to or as a result of her service-connected PTSD?

In the making the above assessments, the examiner is asked to discuss whether there is a medically sound basis to attribute any disorder of the ear, which the Veteran now has, to the symptoms associated with the Veteran's service-connected PTSD; or, whether such disorder is more properly attributable to any other causes.

A complete, clearly-stated rationale for each opinion must be provided.

3.  After the development requested above has been completed, review the file and ensure that all development sought in this REMAND is completed.  Arrange for any further development requested above and re-adjudicate the issue of entitlement to service connection for a disability manifested by dizziness, including on a secondary basis.  If the determination remains adverse to the Veteran, then issue the Veteran and her representative a supplemental statement of the case.  An appropriate period of time should be allowed for response by the Veteran and her service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


